Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2020 has been considered by the examiner.


Drawings
Five sheets for formal drawings were filed December 14, 2020 and have been accepted by the Examiner.


Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  


Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowed because the prior art of record fails to teach or fairly suggest an optical fiber comprising a core comprised of silica glass; a cladding surrounding the core mainly comprised of silica glass and a coating layer comprised of a resin material, wherein in a glass region including a boundary between the core and the cladding, a local sound velocity decreases in a direction from a side of the core toward a side of the cladding, at least in the cladding, the local sound velocity changes continuously toward an outer peripheral surface of the cladding in conjunction with the other limitations of the claims.  US 2007/0116416 A1 to Chen discloses an optical fiber comprising a core and a cladding surrounding the core, wherein the local sound velocity decreases from a side of the core toward a side of the cladding, but does not include the boundary between the core and the cladding and the local sound velocity does not continuously change in the cladding in Fig. 11.  US 2011/0280584 A1 to Tankala discloses an optical fiber comprising a core and a cladding surrounding the core, but the local sound velocity does not decrease from a side of the core toward a side of the cladding in a region including a boundary between the core and the cladding and the local sound velocity does not continuously change in the cladding in Figs. 10 and 12.  Claims 2-7 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chris H. Chu whose telephone number is 571-272-8655.  The examiner can normally be reached on 8:30-5:00 Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.





Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 2, 2022